SCHEDULE I DATED , 2013 TO THE AMENDED AND RESTATED ADMINISTRATION AGREEMENT DATED AS OF JANUARY 1, 2013 BETWEEN CITY NATIONAL ROCHDALE FUNDS (FORMERLY CNI CHARTER FUNDS) AND SEI INVESTMENTS GLOBAL FUNDS SERVICES List of Portfolios City National Rochdale Multi-Asset Fund City National Rochdale Corporate Bond Fund City National Rochdale Government Bond Fund City National Rochdale California Tax Exempt Bond Fund City National Rochdale High Yield Bond Fund City National Rochdale Prime Money Market Fund City National Rochdale Government Money Market Fund City National Rochdale California Tax Exempt Money Market Fund City National Rochdale Diversified Equity Fund City National Rochdale Limited Maturity Fixed Income Fund City National Rochdale Full Maturity Fixed Income Fund City National Rochdale Socially Responsible Equity Fund City National Rochdale U.S. Core Equity Fund City National Rochdale Dividend & Income Fund City National Rochdale Intermediate Fixed Income Fund City National Rochdale Fixed Income Opportunities Fund City National Rochdale Emerging Markets Fund City National Rochdale Municipal High Income Fund
